Citation Nr: 0015982	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for plantar warts on 
the second toe of the left foot, currently evaluated 10 
percent disabling.

2.  Entitlement to service connection for chronic right foot 
disability.

3.  Entitlement to service connection for chronic low back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
April 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) rating decisions which in 
February 1998 denied a rating in excess of 10 percent for 
plantar wart on the second toe of the left foot, and in March 
1998 denied service connection for chronic right foot and low 
back disabilities.

By RO decision in January 2000, service connection was 
granted for hallux limitus of the left foot, and a 10 percent 
rating was assigned.  As adequacy of the rating assigned that 
disability is not now on appeal, the claim of increased 
rating for left foot disability is limited to impairment from 
plantar warts on the second toe of the left foot, as listed 
on the title page above.

In May 2000, the veteran submitted to the Board additional 
evidence, parts of which were not previously of record, 
including copies of articles referable to hallux limitus, 
plantar fasciitis, and heel spur disabilities, and VA medical 
records from February 1998 to March 2000.  Initial 
consideration of this evidence by the RO was waived by the 
veteran in writing pursuant to 38 C.F.R. § 1304(c) (1999).


FINDINGS OF FACT

1.  The service-connected plantar warts on the second toe of 
the veteran's left foot are manifested by 2.0 centimeter (cm) 
by 2.0 cm and 1 cm by 1 cm warts which show no sign of 
inflammation or ulceration, and are not shown to be 
associated with constant exudation or itching, extensive 
lesions, marked disfigurement, or functional impairment 
separate and distinct from other left foot impairment.

2.  Chronic disability involving the veteran's right foot was 
not evident in service or for several years thereafter, and 
competent medical evidence does not show that her right foot 
disability is related to active service, any incident 
occurring therein, or her service-connected left foot 
disability.

3.  There is no current medical diagnosis of chronic low back 
disability, and competent medical evidence does not 
demonstrate a link between any claimed low back disability 
and her active service, any incident occurring therein, or 
the service-connected left foot disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a plantar wart on the second toe of the veteran's 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7819 (1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic right foot disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  She has not presented a well-grounded claim of service 
connection for chronic low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of increased rating for the service-
connected plantar warts on the left foot is well grounded as 
it is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on her assertion that 
impairment resulting therefrom has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in developing evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that VA has 
satisfied its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

Service connection for a plantar wart on the second toe of 
the left foot was granted by RO rating decision in September 
1991, and a 10 percent rating was assigned (the 10 percent 
rating was reduced to 0 percent by rating decision in 
February 1997, but was restored in November 1997, effective 
the date of the award of service connection for the 
disability).  That decision was based on the veteran's 
service medical records showing treatment for a plantar wart 
at the base of the left second metatarsal.

VA medical records from May 1996 to February 1997 document 
intermittent treatment for various symptoms and impairments 
and include an undated clinical finding of a wart and 
keratosis at the plantar aspect of the left second 
metatarsal; on examination, it was noted that sensation in 
that area was "intact."  

On VA medical examination in October 1997, the veteran 
reported experiencing left forefoot pain and discomfort on 
walking and sitting.  On examination, she walked with 
antalgic gait, avoiding walking on the metatarsals of the 
left foot; a 2.5 by 2.5 (cm) callused, tender plantar wart 
was noted at the left second metatarsal joint; 3 smaller 
calluses were present on the left foot, at the great toe, the 
tip of the second toe, and the fifth metatarsal.  Multiple 
callosities of both feet with gait changes, were diagnosed.

VA clinical records from January 1998 to April 1999 reveal 
intermittent treatment for painful calluses and warts on the 
veteran's feet.  On examination in April 1999, it was noted 
that she wore orthotics, but they provided her no relief.  

On VA fee-basis medical examination in July 1999, the veteran 
reported that she experienced left foot pain associated with 
a plantar wart on that foot, increasing on prolonged 
standing; she noted that she had painful calluses on the left 
foot and wearing orthotics did not alleviate her pain.  On 
examination, she was able to stand on her toes and heels, 
tandem gait, and squat and raise; there was no evidence of 
edema, deep circulation impairment, stasis dermatitis, aching 
after prolonged standing, functional impairment, or evidence 
of abnormal weight bearing; 3 plantar warts were noted on the 
left foot: a 2 cm by 2 cm and a 1 cm by 1 cm warts on the 
second toe, and a 0.5 cm by 0.5 cm wart on the fifth 
metatarsal joint; the warts were not inflamed or ulcerating, 
but were tender to pressure.  X-ray study of the left foot 
showed no abnormality.  Plantar warts were diagnosed.  

VA medical records from March to October 1999 document 
intermittent treatment (including by debridement) for various 
symptoms and impairments involving the veteran's left foot, 
including painful calluses, warts, and hyperkeratotic 
lesions.  On examination in September 1999, there was no 
evidence of open lesions, but hyperkeratotic lesions were 
noted.  

In April and October 1999, a VA physician indicated that he 
treated the veteran due to painful feet and suggested that 
foot surgery would be performed in the future to alleviate 
her symptoms.  He noted that her disability was properly 
diagnosed as hallux limitus with associated intractable 
plantar keratoses, and that she did not "suffer from" 
plantar warts (as noted above, service connection for left 
foot hallux limitus was granted by the RO in January 2000, 
and a 10 percent rating was assigned separate and in addition 
to the existing 10 percent rating for left foot plantar 
warts).

At a December 1999 RO hearing, the veteran testified that she 
had pain, itching, crusting, difficulty walking, and 
functional impairment due to plantar warts/calluses and 
hallux limitus involving her left foot, requiring 
intermittent medical treatment including periodic debridement 
of the lesions.  

At a May 2000 video conference hearing, the veteran testified 
that the calluses/warts on her left foot and left foot hallux 
limitus were painful and produced functional impairment, 
including altered gait, especially on walking and standing.  

VA medical records from February 1998 to March 2000, 
submitted in May 2000 (portions of which were not previously 
of record) document, in pertinent part, intermittent 
treatment for painful calluses involving the left foot.  On 
examination in March 2000, painful, hyperkeratotic lesion was 
noted at the left second metatarsal head (after debridement, 
two 2-millimeter nucleated lesions were evident); there was 
non-nucleated but slightly tender hyperkeratosis at the 
plantar interphalangeal joint of the hallux, and non-tender 
hyperkeratosis at the dorsal aspect of the proximal 
interphalangeal joint of the fifth digit; 5 small non-tender 
tyloma without nucleation were noted.

Currently, the veteran's service-connected plantar warts on 
the left foot are rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7819, new benign growths of skin, and a 10 percent 
rating is assigned (consistent with evidence of superficial 
scars which are painful and tender on objective 
demonstration, Code 7804).  Diagnostic Code 7819 provides 
that new benign growths of the skin are to be rated as scars, 
disfigurement, or eczema, dependent on the location, extent, 
and repugnance or other disabling manifestations.  

In appropriate situations, a rating greater than 10 percent 
may be assigned under Code 7806, if there is evidence of 
eczema, associated with constant exudation or itching, 
extensive lesions, or productive of marked disfigurement.  
Under Code 7805, "other" scars may be rated based on 
limitation of function of the affected part.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the current 10 
percent for the veteran's service-connected plantar warts on 
the left foot is unwarranted.  Although the evidence shows 
that she has plantar warts on the second toe of the left foot 
since service (ranging in size from 1.0 cm to 2.0 cm), 
productive of tenderness on pressure and requiring 
intermittent medical treatment including debridement, the 
only applicable rating code under which the disability may be 
assigned a rating greater than 10 percent is Code 7806.  As 
noted above, however, a 30 percent rating of eczema may be 
assigned where the evidence shows constant exudation or 
itching, extensive lesions, or marked disfigurement.  In this 
case, the evidence indicates that her left second toe warts 
are productive of some itching; however, the evidence does 
not suggest that the severity of such symptoms are consistent 
with the criteria for a 30 percent rating; also, there is no 
indication that the left second toe warts produce marked 
disfigurement.

The Board notes that the veteran is shown to have pain, 
itching, discomfort, and functional impairment involving the 
left foot, due to plantar warts and calluses, and other 
identifiable disabilities (hallux limitus and intractable 
plantar keratoses).  As noted above, service connection for 
left foot hallux limitus was granted by RO decision in 
January 2000, and a separate 10 percent rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral 
hallux valgus; the rating of impairment from hallux limitus 
disability, however, is not now on appeal before the Board.  
Thus, as functional impairment from left foot disability is 
now rated under Code 5280, assignment of a rating greater 
than 10 percent for plantar warts on the second toe of the 
left foot (by analogy to limitation of function of parts 
affected by scars under Code 7805) based on evidence of left 
foot pain and functional impairment would, in this case, 
violate the anti-pyramiding provision of the 38 C.F.R. § 4.14 
discussed above (it is noted that a VA physician suggested in 
October 1999, that the veteran's left foot hallux limitus 
with associated intractable plantar keratoses was productive 
of impairment, but he did not suggest additional functional 
impairment due to plantar warts).

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.

Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be allowed on a presumptive basis for arthritis, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due to or the result of a service-
connected disability, but also when it is shown that the 
claimed disability has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  Cf. 
38 C.F.R. § 3.322 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  The Court established the 
following rules regarding claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of her claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a November 1990 
report of back and neck pain; on the evening prior to that 
examination, she was reportedly involved in a motor vehicle 
accident, but did not seek medical attention; on examination, 
range of motion of the low back was full, and no pertinent 
diagnoses were indicated.  No report or clinical finding 
referable to low back or right foot symptoms or impairment 
were noted on service separation medical examination in 
February 1991.

VA medical records from May 1996 to February 1997 reveal, in 
pertinent part, a May 1996 report of low back pain with range 
of motion impairment.  

On VA medical examination in October 1997, multiple 
callosities on both feet were diagnosed.

VA medical records from January 1998 to April 1999 reveal 
intermittent reports and treatment for musculoskeletal and 
dermatological symptoms and impairment involving the 
veteran's right foot, including painful and tender warts and 
calluses, plantar fasciitis, hallux interphalangus, and 
hallux limitus.

On VA fee-basis medical examination in July 1999, the veteran 
reported having recurrent right foot pain and impairment, 
including associated with plantar warts and hallux limitus.  
At the time of the examination, there was no evidence of 
musculoskeletal impairment involving her low back.  X-ray 
study of the right foot did not show any abnormality.  
Plantar wart on the right foot was diagnosed.  

VA medical records from March to October 1999 reveal 
intermittent treatment for various symptoms and impairment 
including involving the right foot.  During treatment, right 
foot disabilities including painful keratoses, hallux 
limitus, and hammertoe were diagnosed.  

At a December 1999 RO hearing, the veteran testified that she 
had recurrent pain and impairment involving the right foot 
and low back since active service, suggesting that disability 
of the right foot had its onset at about the same time as her 
service-connected left foot disability (due to overuse in 
service).  She believed that her low back disability 
developed as a result of altered gait (due to disabilities 
and impairment of the feet).  

At a May 2000 video conference hearing, the veteran testified 
that she experienced dermatological and musculoskeletal 
symptoms and impairment of her right foot since service, 
feeling that the disability had its onset due to overuse of 
the feet in service.  She indicated that she had recurrent 
low back pain since active service, but that she did not 
receive regular medical treatment for low back impairment.  
She testified that she was never diagnosed with any organic 
disability of the low back, but she felt that the low back 
pain and impairment were related to the altered gait which 
she experienced due to foot disabilities.  

In May 2000, the veteran submitted to the Board photocopies 
of various articles describing, in general terms, the nature, 
etiologies, and possible treatment of hallux limitus, plantar 
fasciitis, and heel spurs.  

VA medical records from February 1998 to March 2000, 
submitted in May 2000 (parts of which were not previously of 
record), reveal, in pertinent part, intermittent treatment 
for symptoms and impairment involving the right foot.  In 
April and October 1999, a VA physician indicated that the 
veteran had a painful disability of the right foot, diagnosed 
as hallux limitus with associated intractable plantar 
keratoses, requiring frequent treatment and possible surgery.  
X-ray studies of the right foot showed degenerative joint 
disease.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic right foot and low back 
disabilities are not well grounded.  With regard to the 
claimed right foot disability, the evidence of record does 
not show that symptoms or impairment involving that foot were 
evident during active service or for several years 
thereafter.  The first post-service clinical evidence 
documenting right foot impairment dates from 1996, and it 
does not indicate that such impairment was related to her 
active service or any incident occurring therein.  Although 
the clinical evidence of record shows the presence of various 
impairment involving the right foot, including degenerative 
changes, hallux limitus, plantar fasciitis, heel spurs, and 
painful warts, neither her treating physician (nor VA 
examiners conducting compensation and pension medical 
examinations) have suggested that any right foot impairment 
developed in active service, as a result of any incident 
occurring therein, or that it was related to the service-
connected left foot disability.

With regard to the claimed low back disability, although the 
veteran's service medical records document a November 1990 
report of low back pain, apparently resulting from a motor 
vehicle accident on the night prior to the examination, 
chronic disability involving the low back was not diagnosed 
at the time of that in-service examination, at any other time 
in service, or indeed at any time since separation from 
service; although she reported experiencing low back pain and 
motion impairment during VA medical treatment in May 1996, 
chronic low back disability was not reported to have been 
found at that time.  Thus, as there is no current medical 
diagnosis of chronic low back disability, the claim must be 
denied as not currently well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The Board is mindful of the veteran's contention that she has 
had symptoms including right foot and low back pain since 
service.  While the credibility of her contention is not 
challenged and her competence to testify with regard to 
observable symptoms of recurrent pain is noted, consistent 
with Cartright v. Derwinski, 2 Vet. App. 24 (1991), she is 
simply not competent, as a layman, to render a medical 
diagnosis of chronic right foot or low back disability, or to 
provide an etiological link between active service and any 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.  Also, the evidence of 
record does not show, nor is it contended by or on behalf of 
the veteran, that the claimed right foot or low back 
disabilities are related to combat service; thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and she has not indicated 
the existence or availability of any medical evidence (not 
already of record) that would well ground her claims of 
service connection for right foot or low back disability.  
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A rating in excess of 10 percent for plantar warts on the 
second toe of the left foot is denied.

Service connection for chronic right foot disability is 
denied.

Service connection for chronic low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

